Citation Nr: 9927492	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  98-05 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent 
prior to November 28, 1997, for diabetes mellitus.

2.  Entitlement to an evaluation in excess of 20 percent as 
of November 28, 1997, for diabetes mellitus.

3.  Entitlement to a compensable evaluation for fracture of 
right fifth metatarsal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1990 to March 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in 
Louisville, Kentucky (RO) which granted service connection 
and assigned a 10 percent evaluation for diabetes mellitus 
and assigned a 0 percent (noncompensable) evaluation for 
fracture of right fifth metatarsal, both effective March 11, 
1997.  In June 1998, the RO increased the evaluation for 
diabetes mellitus to 20 percent, effective November 28, 1997.

In light of the recent decision of the United States Court of 
Appeals for Veterans Claims (Court) in Fenderson v. West, 12 
Vet. App. 119 (1999), the Board has construed the issue 
before it as stated on the title page of this decision.

The Board notes that, following the RO's issuance of a 
supplemental statement of the case in June 1998, the veteran 
has submitted additional evidence which appears to be 
relevant to his claim for an increased (compensable) 
evaluation for a fracture of the fifth metatarsal.  This 
evidence does not appear to be duplicative of evidence 
already considered.  As this evidence has not been considered 
by the agency of original jurisdiction, it must be returned 
to the RO for consideration.  38 C.F.R. § 19.37(a)(1998). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The medical evidence establishes that, prior to September 
11, 1997, the veteran's diabetes mellitus was controlled by 
diet. 
3.  The medical evidence establishes that, as of September 
11, 1997, the veteran's diabetes mellitus was no longer 
manageable by use of a restricted diet.

4.  The veteran uses an oral hypoglycemic agent, but does not 
use insulin, to control diabetes.


CONCLUSIONS OF LAW

1.  The criteria for an increase from 10 percent to 20 
percent in an initial, staged rating for diabetes mellitus, 
were met as of September 11, 1997, but no earlier.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.119, Diagnostic Code 7913 (1998).

2.  The criteria for an evaluation in excess of 20 percent 
for diabetes mellitus after September 11, 1997, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.119, Diagnostic Code 7913 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has claimed entitlement to an initial staged 
rating in excess of 10 percent prior to November 28, 1997, 
and to a staged rating in excess of 20 percent after that 
date, for service-connected diabetes mellitus (diabetes).  
The veteran placed his claim in appellate status by a notice 
of disagreement (NOD) taking exception with an initial rating 
award.  Accordingly, his claim must be deemed "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a), and 
VA's duty to assist arises.  See Fenderson v. West, 12 Vet. 
App. 119, 127 (1999) (applying duty to assist under 38 
U.S.C.A. § 5107(a) to initial rating claims); cf. Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (increased rating claims).  

Under these circumstances, VA must attempt to obtain all such 
medical evidence as is necessary to evaluate the severity of 
the veteran's disabilities from the effective date of service 
connection through the present.  Fenderson, 12 Vet. App. at 
125-127, citing Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 98 (1996); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  See also 38 C.F.R. 
§ 4.2 (ratings to be assigned "in the light of the whole 
recorded history").  This obligation was satisfied by the 
examination described below as well as clinical records, and 
the Board is satisfied that all relevant facts have been 
properly and sufficiently developed.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

I.  Evaluation in excess of 10 percent for diabetes prior to 
November 28, 1997

The veteran contends that the evaluations assigned for 
diabetes since his service discharge do not adequately 
reflect the severity of his symptomatology.  In particular, 
the veteran contends that he is entitled to an initial staged 
evaluation in excess of 10 percent prior to November 28, 
1997.  

The veteran's service medical records reflect that diabetes 
was diagnosed in January 1997, shortly before the veteran's 
service discharge.  Fasting blood glucose in the range of 
approximately 120 milligrams per deciliter (mg/dl) to 140 
mg/dl (compared to a specified normal reference range of 
70mg/dl to 110 mg/dl) was noted in service.  The veteran was 
advised to control his blood glucose levels through use of a 
special, restricted diet.  

At a September 1997 VA examination, the veteran reported that 
he had Type II diabetes and that he was advised to lose 
weight and to increase his exercise level.  The veteran 
indicated that he had a home glucometer and checked his 
glucose levels, reporting that fasting samples averaged 145-
155 mg/dl.  Laboratory examination of the veteran's blood 
revealed elevation of glucose to 222 mg/dl.  The diagnosis 
was probable Type II diabetes mellitus.  The veteran was 
advised to seek further medical evaluation.  

VA outpatient treatment records disclose that on November 28, 
1997, the veteran sought a supply of Glucophage from VA, 
reporting that he required the medication for control of his 
diabetes mellitus.  That report does not reflect when the 
veteran reported that he first began use of an oral 
hypoglycemic, but the November 1997 outpatient treatment 
record does reflect that no laboratory examination of the 
veteran's blood or urine was performed.  The outpatient 
clinical record suggests, without specifically stating, that 
the health care providers were aware that the veteran needed 
an oral hypoglycemic, since no diagnostic workup was 
performed.  

By a rating decision issued in December 1997, service 
connection for diabetes mellitus was granted.  The RO 
assigned a 10 percent evaluation, under 38 C.F.R. § 4.119, 
Diagnostic Code 7913, effective the day following the 
veteran's release from active duty.  In February 1998, the 
veteran appealed this decision.  

Under 38 U.S.C.A. § 4.119, Diagnostic Code 7913, a 10 percent 
evaluation is assigned for diabetes mellitus manageable by 
restricted diet only.  A 20 percent evaluation is assigned 
for diabetes mellitus requiring oral hypoglycemic agent and 
restricted diet, or, insulin and restricted diet.  A 40 
percent evaluation is assigned for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities.

As noted, the veteran's blood glucose was 222 mg/dl at the 
time of VA examination in September 1997, and he was advised 
that he should seek further medical care for this disability.  
When treatment was sought, an oral hypoglycemic agent was 
prescribed.  The evidence thus establishes, in essence, that 
the veteran's diabetes was no longer adequately controlled by 
diet alone as of the date of the VA examination conducted on 
September 11, 1997.  The veteran's disability picture 
therefore corresponds to a 20 percent evaluation under 
Diagnostic Code 7913.  On a "facts found" basis, September 
11, 1997, is the appropriate date for an increase in the 
veteran's staged rating for diabetes from 10 percent to 20 
percent.  

There is, however, no medical evidence dated prior to 
September 11, 1997, which establishes that the veteran's 
blood glucose levels were not adequately controlled by diet 
prior to the September 1997 VA examination.  The veteran 
himself reported that his blood glucose readings, using a 
home glucometer, were 145-150 mg/dl, a level generally 
consistent with the blood glucose levels found to require 
dietary restriction, but no oral hypoglycemic agent, during 
service.  Therefore, the criteria for an evaluation in excess 
of 10 percent were not met prior to September 11, 1997.  

II.  Evaluation in excess of 20 percent for diabetes after 
September 11, 1997

November 1997 and February 1998 VA outpatient treatment 
records show that the veteran was taking oral medication, 
Glucophage, for his diabetes mellitus.  Private outpatient 
treatment records dated in July 1998 indicate that the 
veteran continued to take Glucophage, and that the need for 
good diet and exercise regimen was discussed as well.

The medical evidence shows that the veteran's disability 
picture on and after September 11, 1997 corresponds to a 20 
percent evaluation under Diagnostic Code 7913.  Although VA 
and private outpatient medical records dated in January 1998 
and July 1998 indicate the possibility of switching the 
veteran to insulin, the medical evidence reflects that it was 
determined that this was not necessary.  Since the veteran 
does not use insulin, the severity of his diabetes does not 
meet the criteria for an evaluation in excess of 20 percent.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and this 
aspect of the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case the RO concluded that the criteria for 
submission for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) were not met.  There has been no assertion or 
showing that the veteran's service-connected disability has 
caused marked interference with employment (beyond that 
contemplated by the rating schedule) or necessitated frequent 
periods of hospitalization.  In the absence of such factors, 
the Board agrees that the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards." The Board need not remand this matter to the RO 
for consideration.  See Floyd v. Brown, 8 Vet. App. 88, 96 
(1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  

Effective dates for original claims, as well as increases in 
compensation are assigned in accordance with 38 U.S.C.A. 
§ 5110, as implemented by 38 C.F.R. § 3.400.  Under the 
statute, the effective date of an award of compensation based 
on an original claim is "fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  An exception exists where the 
original claim is filed within one year following the 
veteran's date of discharge or release, in which case the 
award is effective the day following the date of discharge or 
release.  38 U.S.C.A. § 5110(b)(1).  This rule applies in the 
veteran's case, permitting assignment of an effective date 
for service connection and the initial compensation award as 
of March 11, 1997.


ORDER

A 20 percent evaluation for diabetes mellitus is granted, 
effective from September 11, 1997.

An evaluation in excess of 20 percent for diabetes mellitus, 
from September 11, 1997 to the present, is denied.



REMAND

As noted in the Introduction portion of this decision, under 
the provisions of 38 C.F.R. § 20.1304 (1998), if new evidence 
as to a claim is submitted to the Board after the final 
statement or supplemental statement of the case is issued by 
the RO, and that evidence is relevant, and not cumulative of 
the evidence of record, the Board must refer any evidence not 
considered by the RO to the RO for initial consideration and 
preparation of a supplemental statement of the case, unless 
this procedural right has been waived by the veteran or his 
representative.  No such waiver is of record in this case.  

In view of the foregoing, this case is REMANDED for the 
following actions and development:

1.  The RO should contact the veteran and 
afford him the opportunity to submit 
additional evidence in support of his 
claim.

2.  Then, the RO should undertake any 
other indicated development and 
thereafter readjudicate the veteran's 
claim for an increased (compensable) 
evaluation for residuals of a fracture of 
the right fifth metatarsal.  The 
appellant and his representative should 
be provided a supplemental statement of 
the case which reflects RO consideration 
of all additional evidence, and the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review.  


The purpose of this REMAND is to ensure that the veteran is 
afforded all due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  No action is required by 
the veteran until contacted by the RO.


		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals

 

